Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dopker et al. (US 20140001311 A1).

Regarding Claim 1, Dopker teaches an aircraft body comprising: an upper body section (Fig. 3 element 52), the upper body section having a curved, cross- section configuration that extends between a right side bottom edge surface of the upper body section and a left side bottom edge surface of the upper body section (Shown in Fig. 3); a lower body section (Fig. 3 element 54), the lower body section having a curved, cross-section configuration that extends between the right side top edge surface of the lower body section and a left side top edge surface of the lower body section (Shown in Fig. 3); the right side bottom edge surface of the upper body section being positioned above and opposing the right side top edge surface of the lower body section (Right edges of upper section 52 and lower section 54 shown in Fig. 3); the left side bottom edge surface of the upper body section being positioned above and opposing the left side top edge surface of the lower body section (Left edges of upper section 52 and lower section 54 shown in Fig. 3); and, a plurality of splice straps secured between the upper body section and the lower body section, the plurality of splice straps extending across the right side bottom edge surface of the upper body section and the right side top edge surface of the lower body section, and the plurality of splice straps extending across the left side bottom edge surface of the upper body section and the left side top edge surface of the lower body section (“In this example, the edges 52a, 54a of the skin sections 52, 54 are oppositely tapered and are bonded to a double tapered splice strap 92 which may comprise multiple plies 94 (FIG. 7A) of a suitable fiber reinforced resin, similar to the plies of the skin sections 52, 54. As best seen in FIG. 7A, one or more plies 96 of the outer edges 52a, 54a of skin sections 52, 54 may face and abut each other generally in the area of the centerline 56a of the joint 56, forming a butt joint 97 overlying the splice strap 92” Par. [0051] lines 3-11).

Regarding Claim 2, Dopker teaches the limitations set forth in Claim 1 and further discloses the plurality of splice straps are secured to an interior surface of the upper body section and are secured to an interior surface of the lower body section (Fig. 7 elements 92).

Regarding Claim 3. Dopker teaches the limitations set forth in Claim 2 and further discloses a floor surface connected to the interior surface of the lower body section, the floor surface being positioned below the plurality of splice straps (Fig. 3 element 76).

Regarding Claim 4, Dopker teaches the limitations set forth in Claim 3 and further discloses a plurality of window openings through the upper body section the plurality of window openings being positioned above the plurality of splice straps (Fig. 3 elements 70).

Regarding Claim 5, Dopker teaches the limitations set forth in Claim 4 and further discloses upper stringers secured to the interior surface of the upper body section, the upper stringers having lengths that extend across the interior surface of the upper body section between the plurality of splice straps secured to the interior surface of the upper body section and the plurality of window openings (Fig. 3 upper elements 72).


Regarding Claim 7, Dopker teaches the limitations set forth in Claim 3 and further discloses lower stringers secured to the interior surface of the lower body section, the lower stringers having lengths that extend across the interior surface of the lower body section between the plurality of splice straps secured to the interior surface of the lower body section and the floor surface (Fig. 3 lower elements 72).


Regarding Claim 9, Dopker teaches the limitations set forth in Claim 2 and further discloses each splice strap of the plurality of splice straps having a length dimension; and, the length dimensions of the plurality of splice straps are positioned end to end with the plurality of splice straps extending along the right side bottom edge surface of the upper body section and the right side top edge surface of the lower body section, and with the plurality of splice straps extending along the left side bottom edge surface of the upper body section and the left side top edge surface of the lower body section (“In this example, the edges 52a, 54a of the skin sections 52, 54 are oppositely tapered and are bonded to a double tapered splice strap 92” Par. [0051] lines 3-5).

Regarding Claim 10, Dopker teaches the limitations set forth in Claim 1 and further discloses a plurality of fasteners extend through the plurality of splice straps, through the upper body section and through the lower body section; and, the plurality of fasteners connect the plurality of splice straps between the upper body section and the lower body section (“longitudinal splice joint 56 located within the window belt 58 uses suitable mechanical fasteners 87 to join the upper and lower skin section 52, 54” Par. [0052] lines 5-8).

Regarding Claim 11, Dopker teaches an aircraft body comprising: an upper body section (Fig. 3 element 52), the upper body section having a longitudinal length dimension and a lateral width dimension, the longitudinal length dimension and the lateral width dimension being mutually perpendicular, the upper body section having a curved cross-section configuration that extends laterally across the upper body section between a right side bottom edge surface of the upper body section (Shown in Fig. 3), the right side bottom edge surface extending along the longitudinal length dimension of the upper body section, and a left side bottom edge surface of the upper body section, the left side bottom edge surface extending along the longitudinal length dimension of the upper body section: a lower body section (Fig. 3 element 54), the lower body section having a longitudinal length dimension and a lateral width dimension, the longitudinal length dimension and the lateral width dimension being mutually perpendicular, the lower body section having a curved cross-section configuration that extends laterally across the lower body section between a right side top edge surface of the lower body section (Shown in Fig. 3), the right side top edge surface extending along the longitudinal length dimension of the lower body section, and a left side top edge surface of the lower body section, the left side top edge surface extending along the longitudinal length dimension of the lower body section; the right side bottom edge surface of the upper body section being positioned above and opposing the right side top edge surface of the lower body section (Right edges of upper section 52 and lower section 54 shown in Fig. 3); left side bottom edge surface of the upper body section being positioned above and opposing the left side top edge surface of the lower body section (Left edges of upper section 52 and lower section 54 shown in Fig. 3); a plurality of splice straps secured between the upper body section and the lower body section, the plurality of splice straps extending across the right side bottom edge surface of the upper body section and the right side top edge surface of the lower body section, and the plurality of splice straps extending across the left side bottom edge surface of the upper body section and the left side top edge surface of the lower body section (“In this example, the edges 52a, 54a of the skin sections 52, 54 are oppositely tapered and are bonded to a double tapered splice strap 92 which may comprise multiple plies 94 (FIG. 7A) of a suitable fiber reinforced resin, similar to the plies of the skin sections 52, 54. As best seen in FIG. 7A, one or more plies 96 of the outer edges 52a, 54a of skin sections 52, 54 may face and abut each other generally in the area of the centerline 56a of the joint 56, forming a butt joint 97 overlying the splice strap 92” Par. [0051] lines 3-11); each splice strap of the plurality of splice straps having a length dimension; and, the length dimensions of the plurality of splice straps are positioned end to end with the plurality of splice straps extending longitudinally along the right side bottom edge surface of the upper body section and the right side top edge surface of the lower body section, and extending longitudinally along the left side bottom edge surface of the upper body section and the left side top edge surface of the lower body section (“In this example, the edges 52a, 54a of the skin sections 52, 54 are oppositely tapered and are bonded to a double tapered splice strap 92” Par. [0051] lines 3-5).

Regarding Claim 12, Dopker teaches the limitations set forth in Claim 11 and further discloses a plurality of fasteners extending through the plurality of splice straps, through the upper body section and through the lower body section, the plurality of fasteners connecting the plurality of splice straps between the upper body section and the lower body section (“longitudinal splice joint 56 located within the window belt 58 uses suitable mechanical fasteners 87 to join the upper and lower skin section 52, 54” Par. [0052] lines 5-8).

Regarding Claim 13, Dopker teaches the limitations set forth in Claim 12 and further discloses the plurality of fasteners extending through the plurality of splice straps secure the plurality of splice straps to an interior surface of the upper body section and the plurality of fasteners extending through the plurality of splice straps secure the plurality of splice straps to an interior surface of the lower body section, thereby the plurality of fasteners secure the upper body section to the lower body section (“longitudinal splice joint 56 located within the window belt 58 uses suitable mechanical fasteners 87 to join the upper and lower skin section 52, 54” Par. [0052] lines 5-8).

Regarding Claim 14, Dopker teaches the limitations set forth in Claim 11 and further discloses a floor surface connected to an interior surface of the lower body section, the floor surface extending across the curved cross-section configuration of the lower body section, the floor surface being positioned below the plurality of splice straps (Fig. 3 element 76).

Regarding Claim 15, Dopker teaches the limitations set forth in Claim 14 and further discloses a plurality of window openings through the upper body section, the plurality of window openings are positioned in a longitudinal row across a right side of the upper body section above the plurality of splice straps, and the plurality of window openings are positioned in a longitudinal row across a left side of the upper body section above the plurality of splice straps (Fig. 3 elements 70).

Regarding Claim 16, Dopker teaches the limitations set forth in Claim 15 and further discloses upper stringers secured to the interior surface of the upper body section (Fig. 3 upper elements 72), the upper stringers having longitudinal lengths that extend across the interior surface of the upper body section on the right side of the upper body section between the plurality of splice straps secured to the interior surface of the upper body section on the right side of the upper body section and the plurality of window openings through the upper body section on the right side of the upper body section; and, the upper stringers having longitudinal lengths that extend across the interior surface of the upper body section on the left side of the upper body section between the plurality of splice straps secured to the interior surface of the upper body section on the left side of the upper body section and the plurality of window openings through the upper body section on the left side of the upper body section (“In this example, the edges 52a, 54a of the skin sections 52, 54 are oppositely tapered and are bonded to a double tapered splice strap 92 which may comprise multiple plies 94 (FIG. 7A) of a suitable fiber reinforced resin, similar to the plies of the skin sections 52, 54. As best seen in FIG. 7A, one or more plies 96 of the outer edges 52a, 54a of skin sections 52, 54 may face and abut each other generally in the area of the centerline 56a of the joint 56, forming a butt joint 97 overlying the splice strap 92”.


Regarding Claim 18, Dopker teaches the limitations set forth in Claim 14 and further discloses lower stringers secured to the interior surface of the lower body section on a right side of the lower body section (Fig. 3 lower elements 72), the lower stringers having longitudinal lengths that extend across the interior surface of the right side of the lower body section between the plurality of splice straps secured to the interior surface of the lower body section and the floor surface; and, lower stringers secured to the interior surface of the lower body section on a left side of the lower body section, the lower stringers having longitudinal lengths that extend across the interior surface of the left side of the lower body section between the plurality of splice straps secured to the interior surface of the lower body section and the floor surface (“In this example, the edges 52a, 54a of the skin sections 52, 54 are oppositely tapered and are bonded to a double tapered splice strap 92 which may comprise multiple plies 94 (FIG. 7A) of a suitable fiber reinforced resin, similar to the plies of the skin sections 52, 54. As best seen in FIG. 7A, one or more plies 96 of the outer edges 52a, 54a of skin sections 52, 54 may face and abut each other generally in the area of the centerline 56a of the joint 56, forming a butt joint 97 overlying the splice strap 92”.

Regarding Claim 20, Dopker teaches a method of constructing an aircraft body comprising: constructing an upper body section (Fig. 3 element 52) with a curved cross-section configuration that extends between a right side bottom edge surface of the upper body section and the left side bottom edge surface of the upper body section (Shown in Fig. 3); constructing a lower body section (Fig. 3 element 54) with a curved cross-section configuration that extends between a right side top edge surface of the lower body section and a left side top edge surface of the lower body section (Shown in Fig. 3); positioning the right side bottom edge surface of the upper body section above and opposing the right side top edge surface of the lower body section; positioning the left side bottom edge surface of the upper body section above and opposing the left side top edge surface of the lower body section (Connection shown in Fig. 4): securing a plurality of splice straps between the upper body section and the lower body section with the plurality of splice straps extending across the right side bottom edge surface of the upper body section and the right side top edge surface of the lower body section, and extending across the left side bottom edge surface of the upper body section and the left side top edge surface of the lower body section (“In this example, the edges 52a, 54a of the skin sections 52, 54 are oppositely tapered and are bonded to a double tapered splice strap 92 which may comprise multiple plies 94 (FIG. 7A) of a suitable fiber reinforced resin, similar to the plies of the skin sections 52, 54. As best seen in FIG. 7A, one or more plies 96 of the outer edges 52a, 54a of skin sections 52, 54 may face and abut each other generally in the area of the centerline 56a of the joint 56, forming a butt joint 97 overlying the splice strap 92”.


Allowable Subject Matter
Claims 6, 8, 17 and 19 are objected to as being dependent upon a rejected base claim, but would possibly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644